Korsmo, C. J.
¶43 (dissenting) — Communicating a threat to the intended victim the day after making the same threat to another person is not a continuing course of conduct. I dissent from that portion of the court’s opinion.3 The unit of prosecution here is the number of threats rather than the victim of those threats. Precedent, the statutory language, and prior case law establish that there was no continuing course of conduct here. The majority’s result flies in the face of legislative intent.
¶44 This court has already decided that a single threat constitutes the unit of prosecution for harassment. State v. Alvarez, 74 Wn. App. 250, 257, 872 P.2d 1123 (1994), aff’d, 128 Wn.2d 1, 904 P.2d 754 (1995). Since Alvarez has already decided the issue, there is no reason to reconsider that ruling, let alone to vary from it. State v. Bobic, 140 Wn.2d 250, 996 P.2d 610 (2000), does not support the majority’s position. Bobic holds that even where the legislature has defined a crime as a single offense, there still can be multiple crimes if the facts support them. Id. at 266. It does not support the converse proposition that a crime that can be committed by a single act necessarily prohibits prosecution for multiple violations of the same offense.
¶45 Even when the offense is defined in the singular, multiple counts of the crime are still subject to a continuing conduct analysis. Id. at 266-67. In applying unit of prosecution analysis, courts look to discern “ ‘the evil the legislature has criminalized.’ ” State v. Hall, 168 Wn.2d 726, 731, 230 P.3d 1048 (2010) (quoting State v. Varnell, 162 Wn.2d 165, 169, 170 P.3d 24 (2007)). The continuing conduct analysis is a factual inquiry applying the unit of prosecution to the charged behavior. E.g., Bobic, 140 Wn.2d at 266.
¶46 The language of the statute does not support the continuing conduct conclusion. Paraphrased, the harassment statute defines a crime where a person “knowingly *390threatens” harm to another with the result that the person threatened (the victim) reasonably fears that the threat will be carried out. RCW 9A.46.020(l)(a). The only mental state is to “knowingly” threaten; there is no requirement that the defendant intend that the threat be conveyed to the victim. State v. J.M., 101 Wn. App. 716, 730, 6 P.3d 607 (2000), aff’d, 144 Wn.2d 472, 28 P.3d 720 (2001). This latter point is one reason the majority’s approach does not work under the facts of this case. Objectively viewed, a threat about a victim made to a third party does not share the same purpose as a threat made directly to the victim. The objective purpose of a threat to the third person is unclear; the objective purpose of the threat to the victim is to place her in fear. The two threats cannot have the same purpose because the persons to whom the separate threats were directed were different people. The first threat also did not further the second threat or appear related to it other than both threats ultimately placed the victim in reasonable fear of death.
¶47 Case law does not support the majority’s approach. The object of a conspiracy is not the unit of prosecution for conspiracy. Bobic, 140 Wn.2d at 265-66. Instead, the unit of prosecution is the agreement to engage in criminal conduct without regard to how many criminal objectives the agreement contains. Id. Similarly, the object of a harasser’s threats should not be the unit of prosecution for harassment. As previously noted, the unit of prosecution is to knowingly threaten harm to another person; one threat is sufficient. Alvarez, 74 Wn. App. at 257. That unit of prosecution does not suggest any continuing course of conduct. Each discrete threat is its own crime without regard to any similarity in the wording of the threats. Presumably, if Jesus Morales had run into the victim in the grocery store before they met at the day-care facility, the majority would conclude that a threat to kill her at the store would not be the same course of conduct as the threat he had conveyed the day before to kill her at the day care. But the unit of prosecution should not depend upon the specific language *391of the threat conveyed. Nothing in RCW 9A.46.020 suggests that the legislature intended the specific threat language to be an important factor in defining the offense.
¶48 There is a difference between one threat communicated to 20 people on one occasion and the same threat individually communicated to those same 20 people on 20 occasions. The no-contact order violation cases provide the best analogy. There, our courts have repeatedly concluded that each violation of the no-contact order provision is properly punished separately rather than constituting a continuing course of conduct. E.g., State v. Brown, 159 Wn. App. 1, 248 P.3d 518 (2010) (five violations based on contacts on five different days); State v. Allen, 150 Wn. App. 300, 207 P.3d 483 (2009) (two violations based on two separate e-mails opened on same day); State v. Parmelee, 108 Wn. App. 702, 32 P.3d 1029 (2001) (three letters to victim constituted three violations). Where the continuing course of conduct analysis results in a single prosecution, it frequently has been because the crime was legislatively defined as one offense having either multiple objectives or multiple methods of achieving a single objective. E.g., Hall, 168 Wn.2d 726 (witness tampering); Varnell, 162 Wn.2d 165 (unit of prosecution for solicitation was each person solicited to commit crime rather than the objective of the solicitation); Bobic, 140 Wn.2d 250 (conspiracy). Those cases are not this one.
¶49 This court should hold that a threat conveyed to two different people at two different locations on two different days is not a continuing course of conduct merely because the same victim is reasonably placed in fear by the threats. The unit of prosecution is each threat. There is no evidence that these threats were part of the same scheme to harass the victim. Rather, they merely reflected that Mr. Morales claimed he intended to perform the same act of violence against the victim.
¶50 Finally, the majority’s approach flies in the face of the legislative intent to prevent multiple acts of harass*392ment. RCW 9A.46.010. Knowing that one threat is the same as one thousand threats, an offender has no reason to stop a campaign of harassment. A threat on March 1 to kill the victim on March 31 at high noon constitutes a violation of the statute. Repeating the same threat daily for the rest of the month would constitute a continuing course of conduct according to the majority’s construction of the statute. We should not adopt that interpretation since that result is the exact opposite of what the legislature expressly says it intended.
¶51 The unit of prosecution here is the knowing threat, not the victim of the threat.4 The trial court properly rejected Mr. Morales’s argument. I would reverse count one due to the instructional error and remand it for a new trial.

 The instructional error identified by the majority requires a new trial on that count. State v. Severns, 13 Wn.2d 542, 548, 125 P.2d 659 (1942); State v. Chino, 117 Wn. App. 531, 540, 72 P.3d 256 (2003).


 Under the majority’s analysis, a single threat directed at a group of people (“I will kill everyone in this room”) apparently could result in a multitude of convictions depending upon how many victims took the threat to heart.